Opinion filed August 12, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00111-CR
                                       __________

                      MICHAEL LYNN JOHNSON, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 39th District Court

                                    Haskell County, Texas

                                  Trial Court Cause No. 6333


                                        OPINION

       The jury convicted Michael Lynn Johnson of possession of a controlled substance, and
the trial court assessed his punishment at two years confinement in a state jail facility and a
$3,000 fine. The trial court suspended the imposition of the confinement portion of the sentence
and placed appellant on community supervision for four years. We affirm.
       Randy Shotts, formerly with the Stamford Police Department, testified that he stopped
appellant for failure to stop at a stop sign. Officer Nicholas Saginaw overheard the stop on the
radio. While Officer Shotts was running a check on appellant’s driver’s license, Officer Saginaw
arrived at the scene with his drug-detection dog. Officer Saginaw had the dog conduct an open
air search around the vehicle, and the dog alerted on the driver’s side door of the vehicle.
Officer Saginaw testified that he searched the vehicle and found an “open alcohol container, a
rock of crack cocaine, and a spoon that tested positive for the presence of cocaine.”
       In his sole issue on appeal, appellant complains that the trial court erred in denying his
motion to suppress. In reviewing a trial court’s ruling on a motion to suppress, appellate courts
must give great deference to the trial court’s findings of historical facts as long as the record
supports the findings. Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App. 1997). Because
the trial court is the exclusive factfinder, the appellate court reviews evidence adduced at the
suppression hearing in the light most favorable to the trial court’s ruling. Carmouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000). We also give deference to the trial court’s rulings on
mixed questions of law and fact when those rulings turn on an evaluation of credibility and
demeanor. Guzman, 955 S.W.2d at 87. Where such rulings do not turn on an evaluation of
credibility and demeanor, we review the trial court’s actions de novo. Id.
       A law enforcement officer may lawfully stop a motorist who commits a traffic violation.
Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992); Haas v. State, 172 S.W.3d 42, 50
(Tex. App.—Waco 2005, pet. ref’d). In general, the decision to stop an automobile is reasonable
when an officer has probable cause to believe that a traffic violation has occurred. Walter v.
State, 28 S.W.3d 538, 542 (Tex. Crim. App. 2000); Haas, 172 S.W.3d at 50. During a routine
traffic stop, an officer may detain an individual to check for outstanding warrants. Kothe v.
State, 152 S.W.3d 54, 63 (Tex. Crim. App. 2004); Parker v. State, 297 S.W.3d 803, 809 (Tex.
App.—Eastland 2009, pet. ref’d). An officer may also request a driver’s license, liability
insurance information, vehicle ownership information, the driver’s destination, and the purpose
of the trip. Parker, 297 S.W.3d at 809; Haas, 172 S.W.3d at 50. While the officer is awaiting a
computer warrant check, questioning about matters unrelated to the initial traffic stop does not
violate U.S. CONST. amend. IV because such questioning does not extend the duration of an
initial valid stop. Parker, 297 S.W.3d at 809.
       In Illinois v. Caballes, 543 U.S. 405 (2005), the Supreme Court considered whether the
Fourth Amendment requires reasonable suspicion to justify using a drug-detection dog to sniff a
vehicle during a legitimate traffic stop. The Court held that “[a] dog sniff conducted during a
concededly lawful traffic stop that reveals no information other than the location of a substance

                                                 2
that no individual has any right to possess does not violate the Fourth Amendment.” Caballes,
543 U.S. at 410. Appellant specifically argues that Article I, section 9 of the Texas Constitution
provides greater protection than the Fourth Amendment and requires reasonable suspicion.
       Appellant cites Heitman v. State, 815 S.W.2d 681 (Tex. Crim. App. 1991), which held
that Texas courts may find that defendants have greater rights under the Texas Constitution than
they have under the Supreme Court’s interpretation of the United States Constitution. We are
mindful, however, of the court’s admonition in Johnson v. State, 912 S.W.2d 227, 233 (Tex.
Crim. App. 1995), that, although Texas courts can hold that defendants have greater rights under
the Texas Constitution, this does not mean that Texas courts should do so. State v. Oages, 227
S.W.3d 397, 400 (Tex. App.—Eastland 2007, pet. ref’d).
       In finding that a canine sniff during a valid traffic stop does not violate the Fourth
Amendment, the Court in Caballes noted that the canine sniff is sui generis because it discloses
only the presence or absence of narcotics and does not constitute a search within the meaning of
the Fourth Amendment, citing United States v. Place, 462 U.S. 696 (1983). Likewise, a canine
sniff is not a search under Article I, section 9 of the Texas Constitution. Hill v. State, 951
S.W.2d 244, 250 (Tex. App.—Houston [14th Dist.] 1997, no pet.).             A plain reading and
comparison of the language of the Fourth Amendment and of Article I, section 9 reveals no
substantive difference. Johnson, 912 S.W.2d at 232. We hold that a canine sniff during a valid
traffic stop violates neither the Fourth Amendment nor Article I, section 9 of the Texas
Constitution. We overrule appellant’s sole issue on appeal.
       The judgment of the trial court is affirmed.




                                                              JIM R. WRIGHT
                                                              CHIEF JUSTICE


August 12, 2010
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                3